Third Quarter Earnings CallNovember 4, 2008Exhibit Cautionary Statements And Factors ThatMay Affect Future ResultsAny statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the PrivateSecurities Litigation Reform Act of 1995.Actual results may differ materially from such forward-looking statements. A discussion offactors that could cause actual results orevents to vary is contained in the Appendix to this presentation and in the Company’s SECfilings.1 Agenda• Third Quarter 2008 Earnings andReview of 2008, 2009 and 2010Earnings Forecast and Outlook• Third Quarter Segment Resultsand Financial Overview• Operational Review• Q&AJ. H. MillerP. A.
